Bischoff, J.
The plaintiffs were the consignees of a case of goods admittedly received by the defendant for transportation from Herkimer, N. Y., under a contract calling for its delivery to plain*46tiffs at defendant’s St. John’s Park station in this city. Upon the arrival of the case a form of notice was sent to plaintiffs, describing the package and bearing a memorandum "as to freight charges, which in this -instance were marked as paid.
, Besides this the paper contained the statements: “ The above-described property has arrived at this station, consigned to- your address; if not removed within twenty-four hours, it may be stored at the risk and expense of the .o-wner, this company being no- longer liable as carriers. Return this notice when you call to pay charges.' All orders for delivery of goods must give number o-f car and date of freight bill.” Immediately upon the receipt of this notice the plaintiffs handed it to' then truckmen, Jackson & Co., with directions to call for the case, but it appears that the paper was lost, mislaid or stolen, after coming into the latter’s possession, and fell into the hands of some person in no way connected with them or with the plaintiffs, which person, on the.same day, presented the notice to the defendant and obtained the goods.
In this action, brought for the value of the consignment, the defendant sought to justify the delivery to the stranger as in effect a delivery to the plaintiffs, induced by their act, or the act of their agents, in suffering the notice of arrival to leave their possession, and that performance of the carrier’s duty, as imposed by law, to make delivery only to the consignee, or to his authorized agent, was in this instance excused.
As to the general proposition, that the carrier making delivery to any person other than the consignee or his agent does so at its peril, there can be no question (McEntee v. N. J. S. Co., 45 N. Y. 34; Scheu v. Erie Ry. Co., 10 Hun, 498; Hutchinson on Carriers, § 375), but the contention of the defendant proceeds upon the theory that the paper notice sent to the plaintiffs furnished evidence of title to the goods shipped sufficient to justify a delivery to the party in whose hands the paper was found and that the loss of the goods was the natural result of the plaintiffs’ negligence in losing this paper. Certainly the paper itself bore no such import; it was a notice of arrival, simply, and was void of- any negotiable attributes such as the law recognizes. As a memorandum to facilitate the settlement of freight .charges, its production by the consignee was requested, according to its form, but it distinctly looked to the further production of an order where application for the-goods was made by a person other than he to whom the notice was sent,
*47It is claimed, however, that, by a course of dealing between these parties, special significance was to be given to this paper as a recognized badge of title to the goods described, acceptable by the defendant from any person, and furnishing full protection for its delivery of those goods.
This is based upon'the testimony of the plaintiffs’ witness Jackson, of the firm of truckmen employed by the plaintiffs, to the effect that his firm was in the habit of receiving goods for the consignees from the defendant’s station upon the production of the arrival notices only.
Granting this fact and conceding the plaintiffs’ knowledge of it, the evidence must be held insufficient to excuse the failure of delivery in this case.
The course of dealing, so far as shown, involved merely a delivery to the duly-authorized agent of these plaintiffs upon their exhibiting the memorandum which the consignees, if applying in person, were requested to produce, but the custom did not embrace deliveries to any person who might possess the paper. Ro knowledge or acquiescence, attributable to the plaintiffs, was shown with regard to a course of dealing wherein the paper notice was accepted as evidence of the bearer’s agency. Presented by the actual agent, whose authority'was to be ascertained by the defendant, the paper was presumably received for what it purported to represent — a memorandum of freight charges — and if it had truly been the defendant’s custom to take the 'paper as sufficient evidence of the truckman’s agency this was not a part of the plaintiffs’ transactions with this company, which, by a systematic course of negligence, could not cast upon the consignees the duty imposed upon it, by law, as a common earner.
Our conclusion is that the loss of the paper notice by the plaintiffs’ agents did not operate to excuse the defendant’s failure of delivery, and that the judgment in its favor cannot be sustained.
There is also an appeal from an order, made in this case, denying the plaintiffs’ motion for a new trial, but our determination of the appeal from the judgment would render discussion upon the mérits of the order unnecessary, even if we could review it, which we have no power to do.
. The jurisdiction of this court over appeals from the District Courts exists by force of the statute, and the enactment relating to appeals from orders of these courts authorizes a review solely where a new trial is granted. Laws of 1896, chap. 748.
*48Judgment reversed and new trial ordered, with costs to appellants to abide the event.
Appeal from order dismissed, with, costs.
Daly, P. J., and McAdam, J., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide the event. Appeal dismissed, with costs.